ON MOTION
PER CURIAM.

ORDER

The Director of the United States Patent and Trademark Office moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Po Kee Wong’s appeal for lack of jurisdiction. Wong responds.
Wong applied for a patent on a “Uniquely-Corrected System and Method to Compute High Power Functions.” The Board of Patent and Trademark Appeals affirmed the rejection of the sole claim of the patent. This court affirmed the rejection. In re Wong, 80 Fed.Appx. 107 (Fed.Cir.2003).
The Patent and Trademark Office issued a notice of abandonment in 2004. In 2005, Wong filed a petition to revive the application. The Commissioner for Patents denied the petition on July 19, 2005. Wong filed a notice of appeal on February 14, 2006, seeking review by this court of the Commissioner’s denial of his petition.
The Director argues that we do not have jurisdiction over the appeal from the Commissioner’s denial of the petition. We agree. Morganroth v. Quigg, 885 F.2d 843, 846 (Fed.Cir.1989) (“the Commissioner’s denial of a petition to revive a patent application is subject to review in the district court,” pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq.). In his response to the motion to dismiss, Wong does not dispute the jurisdictional challenge but instead appears to argue the merits of his case.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
*982(2) The motion to dismiss is granted.
(3) Each side shall bear its own costs.